          Case 3:20-cv-00669-X Document 1 Filed 03/18/20                   Page 1 of 4 PageID 1



                             IN THE UNITED STATES DISTRICT COURT
1                            FOR THE NORTHERN DISTRICT OF TEXAS
2
                                                        §
3    MICHAEL LAVOIE,                                    §
                                                        §
4                          Plaintiff,                   §      Civil Action No.
                                                        §
5         v.                                            §
                                                        §
6    TRANSWORLD SYSTEMS, INC.,                          §      Jury Trial Demanded
                                                        §
7
                            Defendant.                  §
                                                        §
8
                                                        §
9
                                                COMPLAINT
10

11          MICHAEL LAVOIE (“Plaintiff”), by and through his attorneys, KIMMEL &
12   SILVERMAN, P.C., alleges the following against TRANSWORLD SYSTEMS, INC.
13
     (“Defendant”):
14
                                               INTRODUCTION
15
            1.        Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act
16
     (“FDCPA”), 15 U.S.C. §1692 et seq.
17
                                        JURISDICTION AND VENUE
18
            2.        Jurisdiction of this court arises pursuant to 15 U.S.C. §1692k(d), which states
19
     that such actions may be brought and heard before “any appropriate United States district court
20

21   without regard to the amount in controversy,” and 28 U.S.C. §1331 grants this court original

22   jurisdiction of all civil actions arising under the laws of the United States.

23          3.        Defendant regularly conducts business in the State of Texas, and as such,

24   personal jurisdiction is established.
25          4.        Venue is proper pursuant to 28 U.S.C. §1391 (b)(1) and (b)(2).


                                                      -1-

                                             PLAINTIFF’S COMPLAINT
          Case 3:20-cv-00669-X Document 1 Filed 03/18/20                   Page 2 of 4 PageID 2



                                                      PARTIES
1
             5.     Plaintiff is a natural person residing in Sachse, Texas 75048.
2

3
             6.     Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §1692a(3).

4            7.     Defendant is a national debt collection company with its corporate headquarters

5    located at 500 Virginia Drive, Suite 514, Fort Washington, Pennsylvania 19034.

6            8.     Defendant is a “debt collector” as that term is defined by 15 U.S.C. §1692 a(6),
7    and sought to collect a debt from Plaintiff.
8
             9.     Debt collection is the principal purpose of Defendant’s business.
9
             10.    Defendant acted through its agents, employees, officers, members, directors,
10
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
11
                                           FACTUAL ALLEGATIONS
12
             11.    Defendant placed repeated harassing telephone calls to Plaintiff on his home
13
     telephone seeking to collect an alleged consumer debt.
14
             12.    The alleged debt arose out of transactions that were primarily for personal,
15

16   family or household purposes.

17           13.    Shortly after the calls started, Plaintiff told Defendant to stop calling.

18           14.    Defendant heard and acknowledged Plaintiff’s request to stop calling, but

19   nonetheless continued to call his repeatedly.
20           15.    Once Defendant was informed that its calls were unwanted and to stop calling,
21
     there was no lawful purpose to making further calls, nor was there any good faith reason to
22
     place calls.
23
             16.    Further, any continued calls could only have been placed for the purpose of
24
     harassing Plaintiff.
25



                                                      -2-

                                          PLAINTIFF’S COMPLAINT
           Case 3:20-cv-00669-X Document 1 Filed 03/18/20                Page 3 of 4 PageID 3



             17.     Plaintiff found Defendant’s calls to be invasive, harassing, intrusive and
1
      upsetting.
2

3
             18.     Defendant’s actions as described herein were taken with the intent to harass,

4     upset and coerce Plaintiff to pay the alleged debt.

5     .

6                                      COUNT I
                   DEFENDANT VIOLATED §§ 1692d and 1692d(5) OF THE FDCPA
7
             19.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
8

9
     at length herein.

10           20.     Section 1692d of the FDCPA prohibits debt collectors from engaging in any

11   conduct the natural consequence of which is to harass, oppress or abuse any person, in

12   connection with the collection of a debt.

13           21.     Section 1692d(5) of the FDCPA prohibits debt collectors from causing a
14
     telephone to ring or engaging any person in telephone conversation repeatedly or continuously
15
     with the intent to annoy, abuse or harass any person at the called number.
16
             22.     Defendant violated both sections of the FDCPA by placing repeated harassing
17
     telephone calls to Plaintiff and continuing to call knowing its calls were unwanted.
18

19

20
             WHEREFORE, Plaintiff, MICHAEL LAVOIE, respectfully prays for judgment as
21

22    follows:

23                   a. All actual damages suffered by Plaintiff pursuant to 15 U.S.C.

24                       §1692 (k)(a)(1);

25



                                                      -3-

                                            PLAINTIFF’S COMPLAINT
           Case 3:20-cv-00669-X Document 1 Filed 03/18/20               Page 4 of 4 PageID 4



                   b. Statutory damages of $1,000.00 for the violation of the FDCPA pursuant to
1
                        15 U.S.C. §1692 (k)(a)(2)(A);
2

3
                   c.   All reasonable attorneys’ fees, witness fees, court courts and other litigation

4                       expenses incurred by Plaintiff pursuant to 15 U.S.C. §1693 (k)(a)(3); and

5                  d. Any other relief deemed appropriate by this Honorable Court.

6

7

8
                                    DEMAND FOR JURY TRIAL
9
             PLEASE TAKE NOTICE that Plaintiff, MICHAEL LAVOIE, demands a jury trial in
10
     this case.
11

12
                                                 Respectfully submitted,
13

14
     Dated: 3-18-2020                        By: /s/ Amy L. Bennecoff Ginsburg
15
                                                  Amy L. Bennecoff Ginsburg, Esq.
16                                                Kimmel & Silverman, P.C.
                                                  30 East Butler Pike
17                                                Ambler, PA 19002
                                                  Phone: (215) 540-8888
18                                                Facsimile: (877) 788-2864
                                                  Email: aginsburg@creditlaw.com
19

20

21

22

23

24

25



                                                   -4-

                                        PLAINTIFF’S COMPLAINT
